      Case 1:17-cv-00916-RA-BCM Document 232 Filed 03/23/21 Page 1 of 2

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 03/23/2021



                                                              17-CV-916 (RA) (BCM)
 IN RE GLOBAL BROKERAGE, INC. f/k/a
 FXCM INC. SECURITIES LITIGATION.                            ORDER ADOPTING
                                                         REPORT & RECOMENDATION



RONNIE ABRAMS, United States District Judge:

       On March 18, 2021, Magistrate Judge Moses issued a thorough and persuasive report and

recommendation (“the Report”) concerning Plaintiffs’ motion for class certification pursuant to

Fed. R. Civ. P. 23(a) and (b)(3). See Dkt. 174 (motion); Dkt. 229 (Report). Judge Moses

recommended that the motion be granted as to FXCM’s Class A common stock and denied as to

its 2.25% Convertible Senior Notes due 2018. See Report at 1. That same day, the parties filed a

joint letter stating that they would not be objecting to the Report. See Dkt. 230.

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(l). Parties may object to a

magistrate judge’s recommended findings “[w]ithin 14 days after being served with a copy of the

recommended disposition.” Fed. R. Civ. P. 72(b)(2). A court will review de novo those portions

of a report to which the parties file “timely and specific” objections. Parks v. Commissioner of

Social Security, No. 15-CV-6470 (ER), 2017 WL 3016946, at *3 (S.D.N.Y. July 17, 2017)

(citing United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997)); see also 28 U.S.C. §

636(b)(1)(C). “When the parties make no objections to the Report,” however, “the Court may

adopt the Report if ‘there is no clear error on the face of the record.’” Smith v. Corizon Health

Servs., No. 14-CV-8839 (GBD) (SN), 2015 WL 6123563, at *1 (S.D.N.Y. Oct. 16, 2015)

(quoting Adee Motor Cars, LLC v. Amato, 388 F. Supp. 2d 250, 253 (S.D.N.Y. 2005)).
      Case 1:17-cv-00916-RA-BCM Document 232 Filed 03/23/21 Page 2 of 2




         The Court adopts Judge Moses’s Report in its entirety. In light of the fact that the parties

do not intend to object to the Report, see Dkt. 230, the Court has reviewed the Report for clear

error, and has found none. Accordingly, Plaintiffs’ class certification motion is granted in part

(as to FXCM’s Class A common stock) and denied in part (as to the 2.25% Convertible Senior

Notes due 2018). As recommended by Judge Moses, the following class is hereby certified

pursuant to Rule 23(a) and (b)(3):

         All persons and/or entities that purchased or otherwise acquired publicly traded Global
         Brokerage, Inc., f/k/a FXCM Inc. (“FXCM”) Class A common stock, during the period
         March 15, 2012 through February 6, 2017, both dates inclusive. Excluded from the Class
         are: (i) Defendants; (ii) current and former officers, employees, consultants and directors
         of FXCM and FXCM Holdings, LLC; (iii) siblings, parents, children, spouses, and
         household members of any person excluded under (i) and (ii); (iv) any entities affiliated
         with, controlled by, or more than 5% owned by, any person excluded under (i) through
         (iii); and (v) the legal representatives, heirs, successors or assigns of any person excluded
         under (i) through (iv).

Additionally, Shipco and E-Global are hereby appointed as Class Representatives, and the Rosen

Law Firm, P.A. is appointed as Class Counsel.

         The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 174.

The Clerk of Court is further directed to lift the stay entered on August 21, 2021. See Dkt. 204.

SO ORDERED.
Dated:      March 23, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                   2
